I dissent. The amended complaint named Ireland and Mr. and Mrs. Russell, individually and as copartners doing business under the firm name of Tubells Co., alleging that they had entered into an agreement to form, and did form, a partnership and that defendant Ireland had contributed one-half of the capital used in the partnership business and the defendants Russell had contributed the other half out of community funds, and that the profits were to be divided, one-half to defendant Ireland and the other one-half to defendants Russell, as community property. The answer denied that Rufus Russell had entered into said partnership at any time or in any manner, denied that he had any interest therein or was to receive any of the profits thereof, except that he was employed in said business as a servant under the direction of defendant Ireland for some time. This presented a clear cut issue of fact, which was resolved by the trial court in favor of the defendant Rufus Russell. Whether Russell entered into the partnership directly or through an agent is immaterial, the ultimate fact found is that he did not enter into a partnership. The finding of the trial court on this subject is set forth in the majority opinion and is to the effect that he did not do so. This is also a finding to the effect that he did not become a partner by ratification.
As all these matters are questions of fact and as the most that can be said for the appellant is that conflicting inferences *Page 354 
might be drawn from the evidence appearing in the record, the findings should be binding upon appeal. The majority opinion, in the face of a finding upon undisputed evidence and possible conflicting inferences, holds, practically as a matter of law, that the mere fact that Rufus Russell was the husband of Elizabeth Russell and by law entitled to the control of community property which might be acquired by her business ventures, makes him a partner with any third person with whom she cares to associate herself in any partnership business. Since by virtue of his status as her husband he has no power to control her entrance into partnership ventures, it would indeed be far-reaching in its consequences and inequitable in its operation to lay down as a rule that as a matter of law he is bound thereby. As admitted in appellants' briefs and in the majority opinion, there is no direct authority for such a holding in this state and I do not wish to subscribe to it as an initial pronouncement.
Shenk, J., and Waste, C.J., concurred.
Hearing in Bank denied.
Waste, C.J., Shenk, J., and Langdon, J., dissented.